United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, U.S. ARMY
)
CORP OF ENGINEERS, Bridgeport, WA,
)
Employer
)
________________________________________ )
J.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-280
Issued: August 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from an August 3, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his hearing
loss claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational hearing loss in the performance of his federal employment.
FACTUAL HISTORY
On April 9, 2010 appellant, then a 62-year-old power plant mechanic, filed an
occupational disease claim (Form CA-2) alleging that he suffered from hearing loss due to
1

5 U.S.C. § 8101 et seq.

factors of his federal employment. He first became aware of his condition on March 16, 2009
and first attributed it to his employment on June 17, 2009. Appellant stated that he was notified
of his condition by an OSHA report that he had hearing loss in his right ear.
On June 14, 2010 OWCP advised appellant of the deficiencies in his claim and provided
him the opportunity to submit new evidence. Appellant was specifically requested to provide
medical evidence in support of his claim and further information regarding employment history,
exposure to hazardous noise, prior workers’ compensation claims filed, previous ear or hearing
problems, as well as a description of hobbies that involved exposure to loud noise.
No additional evidence was received by OWCP.2 By decision dated August 3, 2010,
OWCP denied appellant’s claim of compensation.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden to establish the essential
elements of his claim including the fact that the individual is an employee of the United States
within the meaning of the Act, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment factors, he must submit rationalized medical opinion
evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which provides a
physician’s opinion explaining the causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable

2

The Board notes that, following the issuance of the August 3, 2010 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

medical certainty and must be supported by medical rationale explaining how the specific
employment factors identified by the claimant caused the diagnosed condition.6
ANALYSIS
The Board finds that appellant failed to meet his burden of proof.
Appellant has the burden to submit a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition,
medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed, and medical evidence establishing that the diagnosed condition is
causally related to the implicated employment factors. The Board finds that appellant failed to
submit any evidence in support of his claim.
Appellant did not provide a factual statement as requested by OWCP. Furthermore, he
did not submit any medical evidence establishing a diagnosis and causal relationship between his
condition and factors of his federal employment. Although OWCP informed appellant of the
deficiencies in the evidence, he did not submit sufficient factual and medical evidence to
establish his claim. Appellant did not meet his burden of proof to establish that he sustained an
employment-related injury.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained hearing loss causally related to factors of his federal employment.

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

